Exhibit 10.36

CONFIDENTIAL TREATMENT REQUESTED.

INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN

REQUESTED IS OMITTED AND MARKED WITH “[*******]” OR OTHERWISE

CLEARLY INDICATED. AN UNREDACTED VERSION OF THIS DOCUMENT HAS

ALSO BEEN PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION.

COLLABORATION AGREEMENT

Between

CORONADO BIOSCIENCES, INC.

(“CORONADO”)

and

OVAMED GMBH

(“OVAMED”)

and

Dr. FALK PHARMA GMBH

(“FALK”)



--------------------------------------------------------------------------------

COLLABORATION AGREEMENT

This Collaboration Agreement (“Agreement”) dated as of March 20, 2012 (the
“Effective Date”), by and among:

Coronado Biosciences, Inc., a corporation organized and existing under the laws
of the State of Delaware, United States, and having its principal place of
business at 15 New England Executive Park, Burlington, MA 01803, USA
(“CORONADO”),

Ovamed GmbH, a German corporation registered with the Commercial Register of
Amtsgericht Reinbek under HRB 3577 having its principal office at Kiebitzhörn
31, 22885 Barsbüttel, Germany (“OVAMED”), and

Dr. Falk Pharma GmbH, a German corporation registered with the Commercial
Register of Amtsgericht Freiburg im Breisgau under HRB 3266 having its principal
office at Leinenweberstraße 5, 79041 Freiburg, Germany (“FALK”).

CORONADO, OVAMED and FALK are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

Article 1.

Recitals

1. Whereas, OVAMED and FALK are parties to the OVAMED FALK License related to
Development, Commercialization, manufacturing and supply of Product in the FALK
Territory (as each such term is defined herein), which includes a sublicense of
OVAMED rights under a License Agreement dated September 20, 2003 between OVAMED
and the University of Iowa Research Foundation (“UIRF”), as amended.

2. Whereas, OVAMED and CORONADO are parties to the OVAMED CORONADO Agreements
related to Development, Commercialization, manufacturing and supply of Product
in the CORONADO Territory (as each such term is defined herein), which includes
a sublicense of OVAMED rights under a License Agreement dated December 8, 2005
between OVAMED and UIRF, as amended.

3. Whereas, consistent with FALK’s and OVAMED’s rights and obligations under the
OVAMED FALK License and CORONADO’s and OVAMED’s rights and obligations under the
OVAMED CORONADO Agreements, the Parties desire to collaborate and cooperate with
each other in good faith in connection with Development of Product for Crohn’s
disease, to grant each other certain rights and licenses, and to coordinate with
OVAMED issues relating to Product manufacturing, all on the terms and conditions
set forth herein.

4. Whereas, the Parties entered into the Terms of Agreement dated December 22,
2011 (hereinafter “Terms of Agreement”) setting forth the general agreements
with respect to a collaboration and associated transactions by and among the
Parties and providing the framework for a collaboration agreement to be entered
into by and among the Parties.

[This space is intentionally left blank.]



--------------------------------------------------------------------------------

Agreement

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties, intending
to be legally bound hereby, do hereby agree as follows:

Article 2.

Definitions

The following capitalized terms, whether used in the singular or the plural,
shall have the following meanings as used in this Agreement unless otherwise
specifically defined herein:

2.1 “Affiliate” shall mean any corporation, firm, limited liability company,
partnership or other entity, which directly or indirectly controls or is
controlled by or is under common control with a Party to this Agreement. For the
purposes of this Article 2.1, “control” means ownership, directly or through one
or more Affiliates, of fifty percent (50%) or more of the shares of stock
entitled to vote for the election of directors, in the case of a corporation, or
fifty percent (50%) or more of the equity interests in the entity, in the case
of any other type of legal entity, status as a general partner in any
partnership, or any other arrangement whereby a party controls or has the right
to control the direction of the management or policies of an entity, whether
through the ownership of voting securities, by contract or otherwise. For the
avoidance of doubt, the Parties agree that a company is deemed to be under
“common control with” another company if the two companies are owned or
controlled by the same group of individuals.

2.2 “Bulk Drug Product” shall mean Product, prior to being in its labeled and
packaged form.

2.3 “Business Day” shall mean any day that is not a Saturday, a Sunday, a day on
which the New York Stock Exchange is closed, or other day on which banks are
required or authorized by law to be closed in Freiburg, Germany.

2.4 “Clinical Data” shall mean all information, data, and results owned or
Controlled by the applicable Party and Developed or obtained in connection with
a Clinical Trial involving the administration of Product for Crohn’s disease,
including but not limited to minutes of meetings with, and scientific advice of,
any regulatory authority (including, in the United States, the FDA, and in
Europe, the EMA), case report forms, electronic databases, and clinical study
reports or summaries.

2.5 “Clinical Trial” shall mean any investigation of Product in human subjects
intended to discover or verify the clinical, pharmacological and/or other
pharmacodynamic effects of the Product, and/or to identify any adverse reactions
to the Product and/or to study absorption, distribution, metabolism and
excretion of the Product with the object of ascertaining its safety and/or
efficacy.

2.6 “CMC” shall mean chemistry, manufacturing and controls.

2.7 “Commercialization” (including variations such as “Commercialize” and the
like) shall mean those activities directed to the marketing, promotion, selling
or offering for sale of Product.

 

2



--------------------------------------------------------------------------------

2.8 “Commercially Reasonable and Diligent Efforts” shall mean with respect to
Development, a Party’s use of commercially reasonable efforts and resources for
a company of its size consistent with (i) the rights and obligations of such
Party under this Agreement and, as applicable, the OVAMED FALK License and/or
the OVAMED CORONADO Agreements; (ii) the exercise of prudent scientific and
business judgment for a product of its type; (iii) such Party’s efforts with
respect to other products in its product pipeline, and in each case taking into
consideration the impact of such efforts and resources on the Development of the
Product as a whole.

2.9 “Competing Product” shall mean a biological product marketed by a Third
Party that (a) has been approved as “biosimilar” to Product or “interchangeable”
with Product (as such terms are defined under the United States Biologics Price
Competition and Innovation Act of 2009 and the regulations or guidances
thereunder), and (b) has achieved a market share in the applicable country in
the Coronado Territory of [*******] in such country.

2.10 “Confidential Information” shall mean information as defined under Article
15.1.

2.11 “Controlled” with respect to Intellectual Property Rights shall mean the
ability of a Party to grant a license or sublicense to such Intellectual
Property Rights as provided for herein without violating the terms of any
agreement or other arrangement with any Third Party existing and in effect at
the time such Party is or would be required hereunder to grant the other Party
such license or sublicense.

2.12 “CORONADO Territory” shall mean the countries and territories listed in
Exhibit 2.

2.13 “Development” (including variations such as “Develop” and the like) shall
mean those activities as are customary for a company in the pharmaceutical
industry as part of the process of obtaining Regulatory Approval, including
conducting research, preclinical development and/or Clinical Trials.

2.14 “Development Plan” shall mean the plan defined under Article 3.2.

2.15 “Drug Approval Application” shall mean an application for Initial
Regulatory Approval (including a Marketing Authorization Application in Europe
and a Biologics License Application in the United States).

2.16 “Effective Date” shall mean the date first written above.

2.17 “EMA” shall mean the European Medicines Agency.

2.18 “European Commission” shall mean the Commission of the European Union.

2.19 “FALK Patent Rights” shall mean FALK’s rights in the following: (a) U.S.
Patent Application Nos. 12/594,074 and 12/993,517 related to the Product;
(b) U.S. patents issuing thereon or issuing from non-U.S. counterparts thereof;
(c) any division, continuation-in-part, continuation, reissue and reexamination
applications, and extensions or restorations related to any of the foregoing;
(d) any patents, patent applications, or other rights of FALK issuing from, or
based on or claiming priority to or from any of the foregoing; and (e) any
foreign counterparts to any of the foregoing; in each case in the CORONADO
Territory.

 

3



--------------------------------------------------------------------------------

2.20 “FALK Patent Rights License” shall mean the license defined under Article
6.1.

2.21 “FALK Phase II Trial” shall mean the current Phase II Clinical Trial titled
“Double-blind, randomised, placebo-controlled, multi-centre phase II study to
evaluate the efficacy and safety of three different dosages of oral Trichuris
suis ova (TSO) suspension in active Crohn’s disease” sponsored by FALK.

2.22 “FALK Pre-Clinical Data Package” shall mean the IMPD.

2.23 “FALK Pre-Clinical Know-How” shall mean the FALK Pre-Clinical Data Package
and the Know-How and Pre-Clinical Data included therein.

2.24 “FALK Pre-Clinical Know-How License” shall mean the license defined under
Article 6.1.

2.25 “FALK Territory” shall mean Germany and the countries and territories
listed in Exhibit 1.

2.26 “FDA” shall mean the United States Food and Drug Administration.

2.27 “Field” shall mean the prevention, treatment or cure of Crohn’s disease
and/or ulcerative colitis.

2.28 “IMPD” shall mean the Investigational Medicinal Product Dossier filed by
FALK with the German Federal Institute for Drugs and Medical Devices, together
with the application for the authorization of the FALK Phase II Trial, reports
mentioned therein and updates of such reports, and all supplements and
amendments thereto.

2.29 “Initial Regulatory Approval” shall mean the first authorization or
approval of Drug Approval Applications for marketing or commercial sale of
Product for Crohn’s disease in Europe and in the United States by the European
Commission and the FDA, respectively.

2.30 “Intellectual Property Rights” shall mean any and all intellectual property
rights including but not limited to patents and patent applications (including
the FALK Patent Rights), Know-How (including the FALK Pre-Clinical Know-How,
Pre-Clinical Data and Clinical Data), Inventions (whether patentable or not)
and/or trademarks.

2.31 “Invention” shall mean discoveries, processes, methods, technologies or
improvements and Know-How related to the formulation, delivery, presentation or
manufacture of a Product first reduced to practice or created newly on or after
the Effective Date.

2.32 “Know-How” shall mean all proprietary, non-patented, practical information
owned or Controlled by a Party and relating to the Product including but not
limited to trade secrets, techniques, data (including Confidential Information
as defined in Article 15), discoveries, formulae, materials, practices, methods,
processes, experience, test data (including pharmacological, toxicological and
Clinical Data), analytical and quality control data, marketing, pricing,
distribution, cost and sales data or descriptions which is secret, substantial
and identified; in this context, “Secret” means that the Know-How, as a body or
in the precise configuration and assembly of its components, is not generally
known or easily accessible; “Substantial” means that the Know-How includes
information which is significant and

 

4



--------------------------------------------------------------------------------

useful to the user for the intended use including but not limited to
manufacturing, commercialization, marketing, sale and distribution; “Identified”
means that the Know-How must be described in a sufficiently comprehensive manner
so as to make it possible to verify that it fulfils the criteria of secrecy and
substantiality.

2.33 “Launch Date” shall mean the date determined by CORONADO to start with
distribution and/or sale of the Product within a country in the CORONADO
Territory.

2.34 “Losses” shall have the meaning according to the definition under Article
17.1.

2.35 “Mutual Non Disclosure Agreement” shall mean the Mutual Non Disclosure
Agreement dated December 7, 2011 and entered into between CORONADO and FALK.

2.36 “Net Sales” shall mean the total gross receipts for sales of the Product by
or on behalf of CORONADO or its Affiliates or by or on behalf of sublicensees
(including distributors) of CORONADO or Affiliates of CORONADO (as applicable),
whether invoiced or not, less only the sum of the following: (a) usual trade
discounts to customers; (b) sales, tariff duties and/or taxes directly imposed
and with reference to particular sales; (c) amounts allowed or credited on
returns or rejections; (d) bad debt deductions actually written off during the
accounting period; (e) outbound transportation prepaid or allowed and
transportation insurance; (f) sales commissions; and (g) packaging and freight
charges. Sales between or among CORONADO or its Affiliates or sublicensees
(including distributors) shall be excluded from the computation of Net Sales
provided such parties are not the end-user of the Product, but sales by such
entities to their non-affiliated customers shall be included in such
computation. Net Sales does not include sales of Product at or below the
fully-burdened manufacturing cost solely for (i) non-profit research or clinical
testing or (ii) indigent or similar public support or compassionate use
programs.

2.37 “OVAMED CORONADO Agreements” shall mean (a) the Exclusive Sublicense
Agreement dated December 12, 2005, and (b) the Manufacturing and Supply
Agreement dated March 29, 2006, each as amended by, and including (i) the Letter
Agreement dated November 8, 2007, (ii) the Term Sheet dated June 8, 2010, and
(iii) the Amendment and Agreement dated January 7, 2011, the parties to each of
which are OVAMED and CORONADO (including any predecessors of CORONADO), and
(iv) the Side Agreement effective as of November 15, 2011 by and among CORONADO,
OVAMED and UIRF; as each such agreement may be further amended during the Term
of this Agreement.

2.38 “OVAMED FALK License” shall mean the Development, Manufacturing and
Commercialization Agreement by and between OVAMED and FALK dated as of
January 9, 2004, as amended on March 20, 2012, and as may be further amended
during the term of this Agreement.

2.39 “ParaTech” shall mean Parasite Technologies A/S, a Danish corporation
registered with the Danish Commerce and Companies Agency under company
registration number 27 97 18 22 with its principal office at Vallerød Banevej
12, DK2960 Rungsted Kyst.

2.40 “Party” shall mean OVAMED, FALK, or CORONADO and, when used in the plural,
shall mean all three of them.

2.41 “Patent Costs” shall mean the reasonable direct fees and expenses actually
paid by a Party to Third Parties, including attorneys and patent offices, that
are specifically identifiable and incurred for the filing, prosecution, and
maintenance of the specified patents and/or patent applications in accordance
with the terms of this Agreement.

 

5



--------------------------------------------------------------------------------

2.42 “Pharmacovigilance Data” shall mean information generated by or on behalf
of a Party in connection with its pharmacovigilance duties related to the
Product including but not limited to information generated in connection with
adverse reaction reporting, development safety update reports, periodic safety
update reports and post-authorisation safety studies.

2.43 “Pre-Clinical Data” shall mean technical, analytical, stability, quality
control data, and CMC data relating to the Product and/or results of
physico-chemical, pharmaceutical, biological including microbiological,
toxicological and pharmacological tests of the Product.

2.44 “Product” shall mean any pharmaceutical or medicinal product containing
Trichuris suis ova (TSO) as the active ingredient, incorporated into any
formulation or delivery system, intended for use in the prevention, treatment or
cure of any human disease or condition.

2.45 “Regulatory Approval” shall mean any approvals (including pricing and
reimbursement approvals), licenses, registrations or authorizations of national
or international or local regulatory agency, department, bureau or other
governmental entity necessary for the marketing or commercial sale of the
Product in the Respective Territory.

2.46 “Regulatory Filing” shall mean any submission, filing or application with
any regulatory authority (including, in the United States, the FDA, and in
Europe, the EMA) required to obtain or maintain authorization to conduct
Clinical Trials with Product and/or authorization and approval to market or sell
Product in the CORONADO Territory or the FALK Territory, as applicable.

2.47 “Respective Territory” shall mean, when the applicable Party is explicitly
or implicitly FALK, the FALK Territory, and when the applicable Party is
explicitly or implicitly CORONADO, the CORONADO Territory.

2.48 “Royalty” shall mean the royalty defined under Article 7.1(d).

2.49 “Royalty Term” shall have the meaning as defined under Article 19.1(d).

2.50 “SEC” shall mean the United States Securities and Exchange Commission, or
any successor agency.

2.51 “Specifications” shall mean the quality assurance, quality process
parameters and quality release standards and procedures for the Bulk Drug
Product, as set forth in Regulatory Filings.

2.52 “Steering Committee” shall mean that body established pursuant to Article
4.1.

2.53 “Successor” shall mean Affiliates and other successors as defined under
Article 22.1.

2.54 “Third Party” shall mean any entity other than CORONADO and Affiliates and
sublicensees of CORONADO, OVAMED and Affiliates and sublicensees of OVAMED, and
FALK and Affiliates and sublicensees of FALK.

 

6



--------------------------------------------------------------------------------

2.55 “Trichuris suis ova” shall mean the ova or eggs of the Trichuris suis worm.

2.56 “TSO” shall mean Trichuris suis ova.

Article 3.

Scope of the Collaboration

3.1 General Goals. The Parties agree, pursuant and subject to the terms of this
Agreement and, as applicable, of the OVAMED FALK License, and of the OVAMED
CORONADO Agreements, to further Develop the Product for Crohn’s disease with the
goal to obtain the Initial Regulatory Approvals (the “Development
Collaboration”).

3.2 Development Plan. The overall strategy for the Development Collaboration to
reach the general goals according to Article 3.1 shall be set forth in a written
plan (hereinafter the “Development Plan”). The Development Plan will be
established by the Steering Committee and reviewed and adapted periodically by
the Steering Committee and shall be discussed at Steering Committee meetings.
Notwithstanding the foregoing, (a) in the event any provision set forth in the
Development Plan conflicts with or is inconsistent with a provision of this
Agreement, the provisions of this Agreement shall control; and (b) the
Development Plan shall not impose obligations on a Party, except to the extent
provided for in this Agreement, without such Party’s consent.

Article 4.

Management of the Collaboration

4.1 Establishment of Steering Committee.

(a) The Parties hereby establish a Steering Committee to function as a forum for
the Parties to inform and consult with one another concerning the Development
Collaboration. The Steering Committee will be composed of three
(3) representatives of each Party, who shall be appointed (and may be replaced
at any time) by such Party on written notice to the other Party in accordance
with this Agreement. Such representatives shall include individuals within the
senior management of each Party with expertise and responsibilities in the areas
of Development, process sciences, manufacturing or regulatory affairs, as
applicable to the stage of Development of the Product. Any member of the
Steering Committee may designate a substitute to attend and perform the
functions of that member at any meeting of the Steering Committee. Additional
representatives or designees of a Party may from time to time be invited to
attend Steering Committee meetings, with the consent of the other Parties, which
consent shall not be unreasonably withheld.

(b) One of the three representatives for each Party shall be designated as that
Party’s General Manager. Although the members of the Steering Committee can and
should change as the life cycle of the Product changes, the Parties will
endeavor to keep the General Managers consistent for each Party throughout the
Development Collaboration to maintain continuity in the collaboration.

(c) The initial Steering Committee members, including the General Manager, from
each Party are listed on Exhibit 3 attached hereto.

4.2 Meetings of Steering Committee. The Steering Committee will meet at least

 

7



--------------------------------------------------------------------------------

twice each year (face-to-face) during the term of this Agreement, or at any
frequency agreed by the Steering Committee, subject to Article 4.6. In any
event, the Steering Committee will meet within thirty (30) days after the
Effective Date or as soon as practicable as mutually agreed by the Parties.

4.3 Responsibilities of Steering Committee. The Steering Committee shall be the
primary vehicle for interaction between the Parties with respect to the
Development Collaboration. In particular, the Steering Committee shall perform
the following functions:

(a) Oversee the Development Collaboration, including establishment of the
Development Plan and review of draft study protocols for Clinical Trials of
Product for Crohn’s disease, with the goal of: (i) coordinating Development such
that FALK and CORONADO are each responsible for Clinical Trials of Product for
Crohn’s disease on approximately 50% of the aggregate number of patients
required for the Initial Regulatory Approvals in the United States and Europe,
and (ii) in the event additional Development is required to be conducted after
the Effective Date in order to obtain additional Pre-Clinical Data required for
such Initial Regulatory Approvals, approving a Development Plan and budget and
allocating responsibility for conducting such Development; in each case
consistent with the terms and overall intents and purposes of this Agreement;

(b) Facilitate the exchange of Pre-Clinical Data, Clinical Data and other
information;

(c) Review regulatory communications and strategies;

(d) Discuss manufacturing and supply issues, including scale-up of manufacturing
process and Product formulation and improvements;

(e) Evaluate Commercialization strategies and post-marketing studies for Product
for Crohn’s disease; and

(f) Serve as the initial forum for resolving disputes, it being agreed however,
that each of FALK and CORONADO, in light of their rights and obligations under
this Agreement related to the Development and Commercialization in their
Respective Territories, will retain final decision-making authority according to
(and subject to OVAMED’s rights under) the OVAMED FALK License and the OVAMED
CORONADO Agreements with respect to the FALK Territory and the CORONADO
Territory, respectively; provided, however, that the Steering Committee shall
attempt in good faith to reach agreement with respect to matters that come
before it for decision and shall give consideration to the views, positions and
recommendations of each Party on such matters.

4.4 Steering Committee Procedures. FALK shall designate a Chairperson of the
Steering Committee who will serve as such. The Chairperson shall send notices
(not less than 15 Business Days in advance of such meetings) and agendas for all
regular Steering Committee meetings to all Steering Committee members; provided,
however, that any Party may request that specific items be included on the
agenda or that additional meetings be scheduled. The location of regularly
scheduled Steering Committee meetings shall be in Hamburg, Germany, unless
otherwise agreed. Meetings may be held telephonically, but each member shall
attend at least one meeting in person each year. The Party hosting any Steering
Committee meeting shall appoint one person (who need not be a member of the
Steering Committee) to attend the meeting and record the minutes of the meeting.
Such minutes shall be circulated to the Parties promptly following the meeting
for review, comment and distribution.

 

8



--------------------------------------------------------------------------------

4.5 Costs. Each Party shall bear its own costs relating to the Steering
Committee including but not limited to the travel and related costs of its
representatives at the Steering Committee.

4.6 Disbanding of Steering Committee. The Steering Committee shall be
automatically disbanded effective on the tenth (10th) anniversary of the
Effective Date unless the Parties mutually agree to (a) disband the Steering
Committee prior to the expiration of such ten (10) year period, or (b) extend
such period prior to the expiration of such ten (10) year period.

Article 5.

Development, Specifications and Manufacturing Methods

5.1 Development Efforts. The Parties shall use Commercially Reasonable and
Diligent Efforts to Develop the Product for Crohn’s disease with a goal to
obtain the Initial Regulatory Approvals in accordance with the terms of this
Agreement and, as applicable, of the OVAMED FALK License and of the OVAMED
CORONADO Agreements.

5.2 Development Responsibility and Decisions. Responsibility regarding the
Development and management of regulatory activity shall be allocated, and
decisions regarding such Development and management of regulatory activity shall
be made (a) by FALK, according to the rights and allocations of responsibilities
under the OVAMED FALK License, with respect to Development in the FALK
Territory, and (b) by CORONADO, according to the rights and allocation of
responsibilities under the OVAMED CORONADO Agreements, with respect to
Development in the CORONADO Territory. Except as provided for in this Agreement,
the Parties will operate independently in their activities for their respective
Development of Product. Each Party shall keep the Steering Committee informed of
the progress of its part of the Development Collaboration, including time lines
and Development Collaboration work, and will discuss with the Steering Committee
Development and decisions that each Party anticipates will have a significant
impact on the Initial Regulatory Approvals.

5.3 Collaboration and Cooperation. Notwithstanding their respective rights and
responsibilities under the OVAMED FALK License and under the OVAMED CORONADO
Agreements, the Parties shall collaborate and cooperate with each other in good
faith in connection with the Development Collaboration in accordance with the
terms of this Agreement.

5.4 Specifications. The Parties shall, as far as reasonable according to each
Party’s discretion and in accordance with the overall intents and purposes of
the Development Collaboration and applicable laws, aim for uniform
Specifications for the FALK Territory and the CORONADO Territory.

Article 6.

FALK Pre-Clinical Know-How License and FALK Patent Rights License; Data Delivery

6.1 License to CORONADO. Subject to the terms hereof, FALK hereby grants to

 

9



--------------------------------------------------------------------------------

CORONADO a royalty-bearing, exclusive right and license (including the right to
grant sublicenses as set forth in Article 9.5) under the FALK Pre-Clinical
Know-How (the “FALK Pre-Clinical Know-How License”) and under the FALK Patent
Rights (the “FALK Patent Rights License”) to (a) Develop, use, Commercialize,
sell, offer for sale and import Product in the CORONADO Territory, and
(b) subject, as between CORONADO and OVAMED, to the terms of the OVAMED CORONADO
Agreements, have Product made by OVAMED, make and have made Product.

6.2 FALK Pre-Clinical Data Package. Within ten (10) Business Days after the
Effective Date, FALK will deliver the FALK Pre-Clinical Data Package to CORONADO
by permitting CORONADO Internet-based access to an electronic data room
containing the FALK Pre-Clinical Data Package. FALK consents to CORONADO’s right
of reference and use of the FALK Pre-Clinical Know-How in connection with any
Regulatory Filing in the CORONADO Territory.

6.3 Disclosure of FALK Pre-Clinical Know-How. FALK will disclose to CORONADO all
FALK Pre-Clinical Know-How in addition to the FALK Pre-Clinical Data Package as
soon as such FALK Pre-Clinical Know-How becomes available to FALK.

Article 7.

Consideration for FALK Pre-Clinical Know-How and FALK Patent Rights License

7.1 Consideration. Subject to the other terms and conditions of this Agreement,
and as consideration for the FALK Pre-Clinical Know-How License and the FALK
Patent Rights License granted to CORONADO by FALK under this Agreement, CORONADO
shall pay to FALK:

(a) One million Euros (€1 million) payable five (5) Business Days after the
Business Day that is within ten (10) Business Days after the Effective Date, on
which FALK grants CORONADO Internet-based access to an electronic data room
containing the FALK Pre-Clinical Data Package;

(b) One million five hundred thousand Euros (€1,500,000) payable five
(5) Business Days after the Business Day at which FALK grants CORONADO
Internet-based access to an electronic data room containing the recommendation
of the independent data monitoring committee of the FALK Phase II Trial based on
the interim Clinical Data (blinded for FALK) resulting from the FALK Phase II
Trial (the “Committee Recommendation”) independent from the results of the FALK
Phase II Trial;

(c) Two million five hundred thousand Euros (€2,500,000) payable five
(5) Business Days after the Business Day at which FALK grants CORONADO
Internet-based access to an electronic data room containing the final written
Clinical Study Report of the FALK Phase II Trial, independent from the results
of the FALK Phase II Trial; and

(d) During the Royalty Term, a royalty equal to one percent (1%) of Net Sales of
Product in the CORONADO Territory (the “Royalty”).

7.2 Past Due Amounts. Any failure by a Party to make a payment required by this
Agreement within [*******] Business Days after the date when due shall obligate
such Party to pay interest at an annual rate equal to [*******] per annum in
each case calculated on the number of days such a payment is overdue.

 

10



--------------------------------------------------------------------------------

7.3 Reports. Starting with the first calendar quarter in which the Launch Date
of a Product in the CORONADO Territory occurs, within [*******] after the end of
each calendar quarter, CORONADO shall deliver to FALK (a) a written report
accounting for all Net Sales during, and calculating the Royalty payable for,
the preceding calendar quarter in the CORONADO Territory; and (b) a copy of, or
Internet reference link to, CORONADO’s Quarterly Report on Form 10-Q as filed
with the SEC with respect to the preceding calendar quarter (provided, however,
that for the last quarter of CORONADO’s fiscal year, such copy or link shall be
to CORONADO’S Annual Report on Form 10-K as filed with the SEC for such fiscal
year and shall be provided after the date that such report is filed with the
SEC).

7.4 Records. CORONADO will maintain complete and accurate records which are
relevant to Net Sales under this Agreement, and, upon the written request of
FALK, such records shall be open during reasonable business hours for a period
of three (3) years from creation of individual records for examination, but not
more often than once each year, by an independent certified public accountant
selected by FALK to verify the accuracy of the reports under Article 7.3(a). The
cost of the services of such public accountant shall be born by FALK unless the
audit establishes a material infringement of CORONADO’s obligations under this
Agreement.

7.5 Currency. Royalties due for any calendar quarter shall be converted into
Euros using the rate of exchange published in The Wall Street Journal, Eastern
edition (if available), or any other publication agreed to between CORONADO and
FALK, on the last Business Day of the calendar quarter.

7.6 Royalty Payments. Simultaneous with transmitting reports according to
Article 7.3 to FALK, CORONADO shall pay all Royalties due in Euro by wire
transfer to a bank account designated by FALK.

7.7 Taxes, etc. If laws, rules or regulations require withholding of income
taxes or other taxes imposed upon payments set forth in this Agreement, the
Party receiving such payment shall provide the Party required to make such
payment, prior to any such payment, annually or more frequently if required,
with all forms or documentation required by any applicable taxation laws,
treaties or agreements to such withholding or as necessary to claim a benefit
thereunder (including, but not limited to Form W-8BEN or any successor forms).
The Parties agree to co-operate, consistent with its respective usual business
practices, to ensure that any withholding taxes imposed are reduced as far as
possible under the provisions of the current or any future taxation treaties or
agreements between foreign countries. The Party making such payment shall pay to
the relevant authorities the full amount to be deducted or withheld according to
the applicable tax law. Any such required tax, charges and other duties actually
paid on behalf of the Party receiving such payment shall be deducted from the
sums due to the receiving Party under this Agreement.

7.8 No Guaranty of OVAMED. Nothing herein shall be construed as any guarantee or
assumption of liability by OVAMED for any royalties, payments or other amounts
payable by CORONADO to FALK as contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

Article 8.

Exchange of CMC Information and Inventions

8.1 CMC Information.

(a) Each Party shall submit to each other Party all CMC information related to
the Product as soon as such CMC data becomes available.

(b) CORONADO and its designees shall have the right to access, and the right of
reference or use, and each other Party hereto consents to such reference and/or
use of, any such CMC data owned or Controlled by such other Party, in connection
with any Regulatory Filing in the CORONADO Territory, to the extent necessary or
useful to exercise CORONADO’s rights, obligations and responsibilities,
including under this Agreement and the OVAMED CORONADO Agreements.

(c) FALK and its designees shall have the right to access, and the right of
reference or use, and each other Party hereto consents to such reference and/or
use of, any such CMC data owned or Controlled by such other Party, in connection
with any Regulatory Filing in the FALK Territory, to the extent necessary or
useful to exercise FALK’s rights, obligations and responsibilities, including
under this Agreement and the OVAMED FALK License.

8.2 Ownership of Inventions. Inventorship for patentable Inventions discovered,
developed, conceived or reduced to practice (hereinafter, “Created”) during the
course of, in furtherance of, and as a result of the Development Collaboration
shall be determined in accordance with the patent laws of the country in which
the patent application is filed (but at a minimum, in accordance with an
individual’s inventive contribution to a claimed Invention) and, except as
specifically set forth in this Agreement, ownership of all such Inventions shall
flow from such inventorship determination. The ownership of Inventions Created
solely by (employees of) CORONADO, and patent applications and patents claiming
such Inventions, shall be owned solely by CORONADO. The ownership of Inventions
Created jointly by (employees of) CORONADO and OVAMED, and patent applications
and patents claiming such Inventions, shall be owned jointly by OVAMED and
CORONADO subject, to the extent applicable, to the OVAMED CORONADO Agreements
and, with respect to OVAMED’s interest therein, to the extent applicable, the
OVAMED FALK License. The ownership of Inventions Created solely or jointly by
(employees of) OVAMED and/or FALK, and patent applications and patents claiming
such Inventions, shall be subject to the OVAMED FALK License and, with respect
to OVAMED’s interest therein, to the extent applicable, the OVAMED CORONADO
Agreements. The ownership of Inventions Created jointly by (employees of)
CORONADO and FALK or jointly by (employees) of CORONADO, OVAMED and FALK (each,
a “Joint Invention”), and patent applications and patents claiming such Joint
Inventions, shall be subject to Articles 8.3-8.7.

8.3 Ownership of Joint Inventions. Inventions Created jointly by (employees of)
CORONADO and FALK, including any Invention Created as a result of Development
conducted and funded pursuant to Article 9.4(b) (regardless of inventorship
determination with respect to any such Invention under applicable patent laws),
and patent applications and patents claiming such Joint Inventions, shall be
owned jointly by CORONADO and by FALK with each such Party having an undivided
interest in such Joint Invention in accordance with the joint ownership rules of
applicable patent laws. Inventions Created jointly by (employees)

 

12



--------------------------------------------------------------------------------

of CORONADO, OVAMED and FALK, including any Invention Created as a result of
Development conducted and funded pursuant to Article 9.4(b) (regardless, with
respect to CORONADO’s and FALK’s interest therein, of inventorship determination
with respect to such Invention under applicable patent laws), and patent
applications and patents claiming such Joint Inventions, shall be owned jointly
by CORONADO, by OVAMED and by FALK with each such Party having an undivided
interest in such Joint Invention in accordance with the joint ownership rules of
applicable patent laws.

8.4 Transfer of Invention and Patent Ownership Rights. To achieve the Joint
Invention ownership rights according to the foregoing Article 8.3, each Party
concerned shall cause its employees and its Affiliates and its Affiliates’
employees to assign, at the time of creation of any such Joint Invention, or any
time thereafter, to such Party according to the ownership principles provided
for in the foregoing Article 8.3, without any requirement of further
consideration, the entire right, title, or interest it or they may have in such
Joint Invention, including any patent or other intellectual property rights
claiming such Joint Invention. On request of the other Party or Parties
concerned, the Party concerned shall take such further actions and shall cause
its employees and its Affiliates and its Affiliates’ employees to take such
further actions, including execution and the delivery of instruments of
conveyance, as may be reasonable and appropriate to give full and proper effect
to such assignment. In addition, the Parties shall cause the recordation of such
executed forms of assignment or instruments of conveyance with the applicable
patent offices.

8.5 Management and Representation. In the event of any Joint Invention, each
concerned Party will appoint a representative with patent and intellectual
property expertise. Such representatives will meet (in person, by telephone or
videoconference) upon request by any Party jointly owning such Joint Invention
(with each Party responsible for the expenses of its representative) during the
term provided for in Article 19.1(e) and the pendency of any patents or patent
applications claiming any such Joint Invention, to coordinate, discuss, and
review strategies, and allocate responsibilities and Patent Cost sharing, in
good faith and according to the legitimate interest, rights, and Respective
Territories of the Parties concerned, with respect to filing, prosecuting,
maintaining, enforcing and defending patent applications and patents, in the
names of the Parties jointly owning such Joint Invention, that claim such Joint
Invention, subject to the provisions of Article 12.1(b) and (c).

8.6 Access and Use. The Parties concerned shall have access to, and each Party
shall provide the other Party(ies) concerned access to and copies of, all data,
documents and other information related to the Joint Invention. Each Party
concerned may use such data in accordance with the purpose of and its rights
under this Agreement and, as applicable, the OVAMED CORONADO Agreements and the
OVAMED FALK License, without any additional payments to any of them, except to
the extent the provisions of Article 9.4(b) are applicable.

8.7 Cross-Licenses. Notwithstanding any other provision of this Agreement, each
Party owning Joint Inventions, in whole or in part, hereby grants to the other
Parties a non-exclusive license under the rights resulting from the patents and
patent applications claiming such Joint Inventions, and each Party shall then
have a fully paid-up right to use, license, sublicense and otherwise exercise
all rights under any patents, patent applications or other intellectual property
on or claiming Joint Inventions without the consent of any other Party

 

13



--------------------------------------------------------------------------------

and with no duty to account to any other Party, to the extent necessary or
useful to exercise their rights, obligations and responsibilities including
according to, to the extent applicable, and in a manner that is consistent with
the licenses granted pursuant to, this Agreement, the OVAMED CORONADO
Agreements, and the OVAMED FALK License.

Article 9.

Cross-Licenses, Pre-Clinical Data and Clinical Data Sharing

9.1 Exclusive License to CORONADO. FALK hereby (a) grants CORONADO an exclusive
right and license (including the right to grant sublicenses as set forth in
Article 9.5) to and under Pre-Clinical Data and Clinical Data that is or becomes
during the term of this Agreement owned or Controlled by FALK to (i) Develop,
use, import, sell, offer for sale, and Commercialize Product in the Field in the
CORONADO Territory, and (ii) subject, as between CORONADO and OVAMED, to the
terms of the OVAMED CORONADO Agreements, have Product made by OVAMED, make and
have made Product; and (b) consents to CORONADO’s right of reference and use of
such Pre-Clinical Data and Clinical Data in connection with Regulatory Filings
in the CORONADO Territory.

9.2 Exclusive License to FALK. Subject, as between FALK and OVAMED, to such
Parties’ respective rights and obligations under the OVAMED FALK License,
CORONADO hereby (a) grants FALK and OVAMED a co-exclusive right and license
(including the right to grant sublicenses as set forth in Article 9.5) to and
under Pre-Clinical Data and Clinical Data that is or becomes during the term of
this Agreement owned or Controlled by CORONADO to Develop, have made by OVAMED,
use, import, sell, offer for sale, and Commercialize Product in the Field in the
FALK Territory; and (b) consents to the right of reference and use of such
Pre-Clinical Data and Clinical Data in connection with Regulatory Filings in the
FALK Territory by FALK and/or OVAMED.

9.3 Disclosure. CORONADO and FALK will disclose to each other all Pre-Clinical
Data and Clinical Data, including interim Clinical Data and including the
Committee Recommendation, as soon as such Pre-Clinical Data or Clinical Data
become available.

9.4 Compensation. In connection with the Development Collaboration, the
following shall be applicable:

(a) Clinical Trials. In the event that (i) the Clinical Trials of Product for
Crohn’s disease will not result in a situation where FALK and CORONADO are each
responsible for Clinical Trials of Product for Crohn’s disease on approximately
50% of the aggregate number of patients required for the Initial Regulatory
Approvals in the United States and Europe, and (ii) the Party (FALK or CORONADO)
which is responsible for Clinical Trials of Product for Crohn’s disease with
significantly less than 50% of the aggregate number of patients required for
Initial Regulatory Approval in the United States and Europe benefits from the
fact that the other Party is responsible for Clinical Trials of Product for
Crohn’s disease with significantly more than 50% of the aggregate number of
patients required for the Initial Regulatory Approvals in the United States and
Europe by the cross-licenses provided for in this Article 9, then FALK and
CORONADO shall negotiate in good faith a fair compensation to be paid by the
benefitting Party to the other Party contemplating the rights, duties,
responsibilities, fields and territories of each Party concerned.

 

14



--------------------------------------------------------------------------------

(b) Pre-Clinical Data. In the event that after the Effective Date and in
accordance with a Development Plan and budget approved by the Steering
Committee, (i) FALK and/or CORONADO conducts additional Development to obtain
additional Pre-Clinical Data that is not included in the FALK Pre-Clinical
Know-How but is required for the Initial Regulatory Approvals, (ii) the costs
actually incurred and paid by such Parties after the Effective Date to conduct
such Development will not result in a situation where FALK and CORONADO are each
responsible for approximately fifty percent (50%) of the total costs authorized
by the Development Plan and budget and actually incurred and paid by such
Parties after the Effective Date to conduct such Development, and (iii) the
Party that is responsible for significantly less than fifty percent (50%) of
such total costs benefits from the fact that the other Party is responsible for
significantly more than fifty percent (50%) of such total costs by the
cross-licenses of such Pre-Clinical Data provided for in this Article 9, then
FALK and CORONADO shall negotiate in good faith a fair compensation to be paid
by the benefitting Party to the other Party, as applicable, contemplating the
rights, duties, responsibilities, fields and territories of each Party
concerned.

9.5 Sublicenses. Subject to the terms and conditions of this Agreement, and
(a) subject to the OVAMED CORONADO Agreements, CORONADO shall have the right to
sublicense the rights and licenses granted to it under this Agreement to
Affiliates or to Third Parties; and (b) subject to the OVAMED FALK License, FALK
shall have the right to sublicense the rights and licenses granted to it under
this Agreement to Affiliates or to Third Parties. A Party entering into any such
sublicense shall advise the other Parties of such sublicense and any such
sublicense shall be consistent with the terms and conditions of this Agreement
and shall require the sublicensee to assume such Party’s obligations under this
Agreement to the extent applicable to the rights and territory covered by the
sublicense.

9.6 Retention of Rights. Except for the rights and licenses granted to another
Party or as otherwise expressly set forth in this Agreement, each Party will
retain their respective rights and responsibilities relating to Development and
Commercialization in the FALK Territory and the CORONADO Territory, as
applicable, pursuant to the OVAMED FALK License and the OVAMED CORONADO
Agreements, as applicable.

Article 10.

Safety Information; Pharmacovigilance

10.1 Safety Information. The Parties will promptly exchange with each other all
relevant information that relates to the safety of Product, including all
adverse drug experience reports, and agree on operating procedures for the
exchange of safety information sufficient to enable each Party to comply with
its reporting obligations to regulatory authorities in its Respective
Territories. Each Party shall have the right to reference or use in any
Regulatory Filing any safety information relating to Product provided to it by
any other Party.

10.2 Pharmacovigilance Agreement. As soon as reasonably practicable, the Parties
shall enter into a separate agreement providing for the exchange and reporting
of Pharmacovigilance Data related to the Product according to industry standards
and applicable law.

 

15



--------------------------------------------------------------------------------

Article 11.

Consent and Rights and Obligations of OVAMED

11.1 Consent of OVAMED. OVAMED consents and agrees to all rights and licenses
granted to FALK and to CORONADO as set forth in and contemplated by this
Agreement.

11.2 Rights and Obligations of OVAMED. If not otherwise expressly provided for
and subject to the rights and licenses granted to FALK and CORONADO in this
Agreement, the rights and obligations of OVAMED with respect to FALK
Pre-Clinical Know-How, FALK Patent Rights, Pre-Clinical Data, Clinical Data,
Inventions, Development costs, and Pharmacovigilance Data shall be, as between
OVAMED and FALK, subject to the OVAMED FALK License and, as between OVAMED and
CORONADO, the OVAMED CORONADO Agreements.

Article 12.

Patent Prosecution and Maintenance, Third Party Infringements, Third Party
Intellectual Property Rights

12.1 Patent Prosecution and Maintenance.

(a) FALK Patent Rights. At its sole discretion, FALK shall have the initial
right to file, prosecute, and maintain patent applications and patents for any
and all FALK Patent Rights in such countries worldwide as it may determine.
CORONADO shall reimburse FALK for Patent Costs for the FALK Patent Rights in the
CORONADO Territory upon submission of appropriate invoices therefor. If FALK
elects not to file, prosecute or maintain any FALK Patent Rights in any country
of the CORONADO Territory, FALK shall so inform CORONADO with written advance
notice sufficient to avoid any loss or forfeiture, and FALK shall enable
CORONADO at CORONADO’s request, and in that case CORONADO shall have the right,
but not the obligation, to file, prosecute and maintain any such FALK Patent
Rights in such country of the CORONADO Territory as it may determine at its own
expense and discretion. In such event, at CORONADO’s request, FALK shall assign
such patent application or patent comprising such FALK Patent Right to CORONADO,
and such patent or patent application shall no longer be deemed a FALK Patent
Right in such country.

(b) Review and Cooperation. A Party having the initial right to prosecute and
maintain patents and patent applications hereunder (including the Party that is
determined by the Parties’ representatives under Article 8.5 to be initially
responsible for filing in a particular country or jurisdiction a patent
application claiming a Joint Invention) is referred to herein as the
“Prosecuting Party”. The Prosecuting Party agrees to keep the other concerned
Party(ies) informed of the course of patent prosecution or other proceedings,
including by providing such other Party(ies) with a draft patent application for
review sufficiently in advance of the planned filing date in order for the other
Party to have the opportunity to comment thereon, and shall take such comments
into consideration in the application filed. The Prosecuting Party shall also
promptly furnish the other Party(ies) with copies of office actions and
communications received by the Prosecuting Party from, and communications sent
by the Prosecuting Party to, the patent offices concerning such patents or
patent application and shall take each other Party’s comments and suggestions
into consideration when framing responses and submissions to such patent
offices. The Prosecuting Party shall timely inform the other Party(ies) of any
patent issuing or granting from a patent application filed hereunder.

 

16



--------------------------------------------------------------------------------

(c) Joint Invention. If a Prosecuting Party elects not to file, prosecute or
maintain a patent on a Joint Invention in any country (or not to pay or
reimburse in accordance with Article 8.5 the Patent Costs agreed to be paid by
such Party), it shall provide the other Party(ies) owning such Joint Inventions
with written advance notice sufficient to avoid any loss or forfeiture and, if
such other Party includes either CORONADO or FALK, then CORONADO or FALK, as
applicable, shall have the right, but not the obligation, at its expense, to
file, prosecute or maintain such patent application or patent in such country.
Thereafter, the Prosecuting Party shall transfer all its right, title and
interest in such patent application or patent to either CORONADO or FALK, as
applicable, and such Prosecuting Party shall no longer be a joint owner of such
patent or patent application claiming a Joint Invention.

12.2 Third Party Infringements. In the event of an (alleged) infringement by a
Third Party of Intellectual Property Rights owned or Controlled by one Party or
more Parties regulated by the OVAMED CORONADO Agreements and/or the OVAMED FALK
License, the rights and duties of the Parties concerned in such an event shall
be governed by the OVAMED CORONADO Agreements and/or the OVAMED FALK License,
respectively. In the event of an (alleged) infringement by a Third Party of
Intellectual Property Rights owned or Controlled by one Party or more Parties
regulated by this Agreement the following shall apply:

(a) If a Party learns of any infringement or threatened (alleged) infringement
by a Third Party of Intellectual Property Rights owned or Controlled by one
Party or more Parties regulated by this Agreement, such Party shall promptly
notify the other Parties in writing and shall provide the other Parties with all
available evidence in its possession of such infringement.

(b) If the infringement is in (i) the FALK Territory, FALK shall have the first
right, but not the obligation, (ii) the CORONADO Territory, CORONADO shall have
the first right, but not the obligation, (iii) neither the FALK nor the CORONADO
Territory, the Party or Parties owning or Controlling such Intellectual Property
Rights shall have the first right, but not the obligation, to institute,
prosecute and control (collectively, “bring”) any action or proceeding with
respect to infringement by a Third Party of such Intellectual Property Right by
counsel of its own choice, and the Party or the Parties not having such first
right to bring such action shall have the right, but not the obligation, to be
represented in any such action by counsel of its own choice. If the Party having
such first right to bring such action does not bring such an action or
proceeding within sixty (60) days of being notified of such infringement, then
the Party not having such first right to bring such action shall have the right,
but not the obligation, to bring such action. The Party or the Parties not
bringing such action or proceeding agrees or agree to be joined as a party
plaintiff if necessary to prosecute the action or proceeding and to give
reasonable assistance and authority to file and prosecute the action or
proceeding. The Party or the Parties that brings or bring such action to enforce
a given Intellectual Property Right shall also have the right to control
settlement of such claim; provided, however, that if one Party controls, no
settlement shall be entered into without the express written consent of at least
the Party in whose Respective Territory the action was brought, such consent not
to be unreasonably delayed or withheld.

 

17



--------------------------------------------------------------------------------

(c) All reasonable costs and expenses occurring from such actions shall be
shared by the Parties in good faith contemplating the rights, duties,
responsibilities, fields and territories of each Party concerned. Any damages or
other monetary awards or amounts recovered from settlement or judgment from such
an action or proceeding shall be allocated first to reimburse the Part(ies) for
the reasonable out-of pocket costs and expenses of the action or proceeding
(which amount shall be allocated pro rata if insufficient to cover the totality
of such costs and expenses), with the remainder to be paid to the Party (or
shared equally among the Parties) owning the Intellectual Property Rights
concerned.

12.3 Third Party Intellectual Property Rights. In the event of an (alleged)
infringement of Intellectual Property Rights of a Third Party in the CORONADO
Territory or the FALK Territory by the operations to be conducted by or on
behalf of a Party under this Agreement or under the OVAMED CORONADO Agreements
or under the OVAMED FALK License, the rights and duties of the Parties shall be
governed as set forth herein and by the OVAMED CORONADO Agreements and/or the
OVAMED FALK License, as applicable.

Article 13.

Regulatory Filings and Post-Regulatory Approval Responsibilities

13.1 Responsibilities.

(a) FALK Territory. In performing their respective obligations under this
Agreement, as between CORONADO and FALK, FALK shall be responsible for Drug
Approval Applications in the FALK Territory. As between OVAMED and FALK, Drug
Approval Applications in the FALK Territory shall be governed by the OVAMED FALK
License, except as otherwise set forth in this Agreement.

(b) CORONADO Territory. In performing their respective obligations under this
Agreement, as between CORONADO and FALK, CORONADO shall be responsible for Drug
Approval Applications in the CORONADO Territory. As between OVAMED and CORONADO,
Drug Approval Applications in the CORONADO Territory shall be governed by the
OVAMED CORONADO Agreements, except as otherwise set forth in this Agreement.

13.2 External Responsibility. Each Party acknowledges that as between the
Parties, each holder of a Regulatory Approval bears the ultimate responsibility
vis-à-vis the competent Regulatory Authorities for complying with the regulatory
requirements applicable to the manufacture, store, sale and supply of the
Product, provided that in accordance with applicable law, the overall intents
and purposes of the Development Collaboration, and the terms of this Agreement,
the OVAMED FALK License and the OVAMED CORONADO Agreements, as applicable, the
Parties shall cooperate with each other in providing any data owned or
Controlled by the applicable Party in order for the other Parties to comply with
such regulatory requirements.

Article 14.

Commercialization and Manufacturing

14.1 Commercialization and Manufacturing related to the FALK Territory. As
between CORONADO and FALK, FALK shall be responsible for Commercialization in
the

 

18



--------------------------------------------------------------------------------

Field in the FALK Territory. As between OVAMED and FALK, Commercialization and
manufacturing (including supply) related to the Product in the FALK Territory
shall be governed, to the extent applicable, by the OVAMED FALK License.

14.2 Commercialization and Manufacturing related to the CORONADO Territory. As
between CORONADO and FALK, CORONADO shall be responsible for Commercialization
in the Field in the CORONADO Territory. As between OVAMED and CORONADO,
Commercialization and manufacturing (including supply) related to the Product in
the CORONADO Territory shall be governed, to the extent applicable, by the
OVAMED CORONADO Agreements.

Article 15.

Confidentiality

15.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed to, the Parties agree that, the receiving Party
shall keep confidential and shall not publish or otherwise disclose or use for
any purpose other than as permitted under this Agreement any confidential
information or materials furnished to it and owned or Controlled by the other
Party pursuant to this Agreement, including but not limited to any Know-How,
Pre-clinical Data and/or Clinical Data, business plans, marketing plans,
customer information, financial information or patent applications (unless and
until such applications are published pursuant to applicable law) (collectively,
“Confidential Information”), except to the extent that it can be established by
the receiving Party that such Confidential Information:

(a) is lawfully in the possession of the receiving Party prior to receiving the
information from the disclosing Party under this Agreement, as evidenced by
receiving Party’s contemporaneous written records;

(b) is in the public domain or which is evidently not of proprietary or
confidential nature at the time of the disclosure or becomes part of the public
domain other than by a breach of this Agreement;

(c) is independently developed by the receiving Party without any breach of the
terms of this Agreement as evidenced by receiving Party’s contemporaneous
written records;

(d) is obtained in good faith from a third party not in privity with any of the
Parties hereto, and provided said third party is not under any obligation of
confidentiality; or

(e) is ordered by a court of competent jurisdiction or is otherwise required by
law to be disclosed by the receiving Party, and in such event, the receiving
Party shall use reasonable efforts to obtain assurances that confidential
treatment will be accorded to such Confidential Information in such case.

15.2 Disclosure and Use of Confidential Information. Except as contemplated by
this Agreement or with the consent or agreement of the disclosing Party, the
receiving Party agrees to hold the Confidential Information in confidence and
not to use any Confidential Information for any purpose and not to disclose any
Confidential Information to any Third Party other than in connection with the
execution and performance of its rights, obligations

 

19



--------------------------------------------------------------------------------

or responsibilities according to this Agreement, the OVAMED CORONADO Agreements
or the OVAMED FALK License; provided, however, that the receiving Party may use
and disclose such Confidential Information (a) in filing or prosecuting patent
applications, Regulatory Filings, conducting Clinical Trials or seeking
Regulatory Approvals, in accordance with the receiving party’s rights and
obligations under this Agreement, the OVAMED FALK License, and the OVAMED
CORONADO Agreements, as applicable, prosecuting or defending litigation, in
accordance with the publication provisions of Article 18, or complying with
applicable laws or governmental regulations, and (b) to its officers, employees,
agents and consultants who are bound by confidentiality terms similar to those
contained in this Agreement but only to the extent required for the execution or
performance of its rights, obligations or responsibilities according to this
Agreement, the OVAMED CORONADO Agreements or the OVAMED FALK License.

15.3 Survival. This Article 15 shall perpetually survive the termination or
expiration of this Agreement with respect to specific Confidential Information
as long as such Confidential Information is not in the public domain or not
subject to any of the other exceptions referred to in this Article 15.

Article 16.

Representations and Warranties

16.1 Representations and Warranties of FALK. As a material inducement to
CORONADO and OVAMED to enter into this Agreement and to consummate the
transactions contemplated herein, FALK hereby represents and warrants to
CORONADO and OVAMED, as of the Effective Date, as follows:

(a) Organization. FALK is a corporation duly incorporated, validly existing and
in good corporate standing under the Laws of Germany. FALK has full corporate
power and authority to own and lease its properties and carry on its business
and is duly qualified, registered or licensed as a corporation to do business
and is in good standing in each jurisdiction in which the ownership or leasing
of its properties or the character of its operations makes such qualification,
registration or licensing necessary except where the failure to be so qualified,
registered or licensed would not have a material adverse effect on the business
of FALK;

(b) Authority. FALK has the corporate right, power and authority to carry on its
business and to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly and validly authorized by all necessary corporate
action on the part of FALK and no other corporate proceedings on the part of
FALK are necessary to authorize this Agreement or consummate the transactions
contemplated by this Agreement. This Agreement has been duly and validly
executed and delivered by FALK and constitutes a legal, valid and binding
obligation of FALK, enforceable against FALK except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights;

(c) No Conflict. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (i) violate, be in
conflict with, constitute a default (or an event which, with notice or lapse of
time or both, would constitute a default)

 

20



--------------------------------------------------------------------------------

under, or result in the termination of, any material contract to which FALK is a
party or by which any of its property is bound or subject, or (ii) violate any
provision of any law, rule, regulation, judgment, injunction, or decree
presently in effect having applicability to it; such that any such occurrence
will have a material adverse effect on FALK or on FALK’s ability to comply with
its obligations under this Agreement;

(d) Litigation. There is no existing litigation, arbitration, claim, action, or
proceeding to which FALK is a party or, to the knowledge of FALK, which is
pending or threatened against FALK, in either case which, if adversely
determined, would have a material adverse effect on FALK’s ability to perform in
all material respects its obligations hereunder; and

(e) Right to Grant Licenses. FALK has all necessary power and authority to grant
to CORONADO in accordance with Article 6.1 and Article 9.1 the rights and
licenses granted to CORONADO hereunder.

(f) Intellectual Property.

(i) FALK Patent Rights. FALK owns or Controls the FALK Patent Rights as of the
Effective Date. However, U.S. Patent Application No. 12/594,074 is jointly-owned
by ParaTech, provided, however, that such joint ownership does not affect FALK’s
Control of such Patent Application with respect to the CORONADO Territory; and
OVAMED has certain rights in the FALK Patent Rights in the future, provided,
further, however, that OVAMED has consented under Article 11.1 to FALK’s grant
to CORONADO of rights and licenses under the FALK Patent Rights. No claim has
been asserted or threatened by any person regarding the manufacture, use or
licensing by FALK of the FALK Patent Rights as of the Effective Date. To the
best knowledge of FALK, the use of the FALK Patent Rights does not violate or
infringe, the rights of, and are not subject to any claims by, any Third Party
as of the Effective Date;

(ii) FALK Pre-Clinical Know-How. Subject to the next sentence, FALK owns or
Controls the FALK Pre-Clinical Know-How as of the Effective Date. OVAMED has
certain rights in the FALK Pre-Clinical Know-How in the future, provided,
however, that OVAMED has consented under Article 11.1 to FALK’s grant to
CORONADO of rights and licenses under the FALK Pre-Clinical Know-How. No claim
has been asserted or threatened by any person regarding the use or licensing by
FALK of the FALK Pre-Clinical Know-How in the CORONADO Territory as of the
Effective Date. To the knowledge of FALK the FALK Pre-Clinical Know-How does not
violate or infringe, and has not in the past violated or infringed the rights of
any Third Party as of the Effective Date in the CORONADO Territory, and no
claims have been asserted by FALK against any other person (other than OVAMED,
which claim has been resolved or released) claiming infringement of the FALK
Pre-Clinical Know-How as of the Effective Date in the CORONADO Territory;

(iii) Limitation. Other warranties and representations with respect to FALK
Patent Rights and FALK Pre-Clinical Know-How than those explicitly stated above
shall be excluded to the extent legally possible.

 

21



--------------------------------------------------------------------------------

16.2 Representations and Warranties of CORONADO. As a material inducement to
FALK and OVAMED to enter into this Agreement and to consummate the transactions
contemplated herein, CORONADO hereby represents and warrants to FALK and OVAMED,
as of the Effective Date, as follows:

(a) Organization. CORONADO is a corporation duly incorporated, validly existing
and in good corporate standing under the applicable laws of the State of
Delaware, United States of America. CORONADO has full corporate power and
authority to own and lease its properties and carry on its business and is duly
qualified, registered or licensed as a foreign corporation to do business and is
in good standing in each jurisdiction in which the ownership or leasing of its
properties or the character of its operations makes such qualification,
registration or licensing necessary except where the failure to be so qualified,
registered or licensed would not have a material adverse effect on the business
of CORONADO;

(b) Authority. CORONADO has the corporate right, power and authority to carry on
its business and to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly and validly authorized by all necessary corporate
action on the part of CORONADO and no other corporate proceedings on the part of
CORONADO are necessary to authorize this Agreement or consummate the
transactions contemplated by this Agreement. This Agreement has been duly and
validly executed and delivered by CORONADO and constitutes a legal, valid and
binding obligation of CORONADO, enforceable against CORONADO except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
of general application affecting enforcement of creditors’ rights; and

(c) No Conflict. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (i) violate, be in
conflict with, constitute a default (or an event which, with notice or lapse of
time or both, would constitute a default) under, result in the termination of,
any material contract to which CORONADO is a party or by which any of its
property is bound or subject, or (ii) violate any provision of any law, rule,
regulation, judgment, injunction, or decree presently in effect having
applicability to it; such that any such occurrence in (i) or (ii) will have a
material adverse effect on CORONADO or on CORONADO’s ability to comply with its
obligations under this Agreement;

(d) Litigation. There is no existing litigation, arbitration, claim, action, or
proceeding to which CORONADO is a party or, to the knowledge of CORONADO, which
is pending or threatened against CORONADO, in either case which, if adversely
determined, would have a material adverse effect on CORONADO’s ability to
perform in all material respects its obligations hereunder; and

(e) Right to Grant Licenses. CORONADO has all necessary power and authority to
grant to FALK in accordance with Article 9.2 the rights and licenses granted to
FALK hereunder.

16.3 Representations and Warranties of OVAMED. As a material inducement to
CORONADO and FALK to enter into this Agreement and to consummate the
transactions contemplated herein, OVAMED hereby represents and warrants to
CORONADO and FALK, as of the Effective Date, as follows:

(a) Organization. OVAMED is a corporation duly incorporated, validly existing
and in good corporate standing under the Laws of Germany. OVAMED has full
corporate power and authority to own and lease its properties and carry on its
business and is duly qualified, registered or licensed as a corporation to do
business and is in good standing in each jurisdiction

 

22



--------------------------------------------------------------------------------

in which the ownership or leasing of its properties or the character of its
operations makes such qualification, registration or licensing necessary except
where the failure to be so qualified, registered or licensed would not have a
material adverse effect on the business of OVAMED;

(b) Authority. OVAMED has the corporate right, power and authority to carry on
its business and to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly and validly authorized by all necessary corporate
action on the part of OVAMED and no other corporate proceedings on the part of
OVAMED are necessary to authorize this Agreement or consummate the transactions
contemplated by this Agreement. This Agreement has been duly and validly
executed and delivered by OVAMED and constitutes a legal, valid and binding
obligation of OVAMED, enforceable against OVAMED except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights;

(c) No Conflict. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (i) violate, be in
conflict with, constitute a default (or an event which, with notice or lapse of
time or both, would constitute a default) under, or result in the termination
of, any material contract to which OVAMED is a party or by which any of its
property is bound or subject, or (ii) violate any provision of any law, rule,
regulation, judgment, injunction, or decree presently in effect having
applicability to it; such that any such occurrence in (i) or (ii) will have a
material adverse effect on OVAMED or on OVAMED’s ability to comply with its
obligations under this Agreement; and

(d) Litigation. There is no existing litigation, arbitration, claim, action, or
proceeding to which OVAMED is a party or, to the knowledge of OVAMED, which is
pending or threatened against OVAMED, in either case which, if adversely
determined, would have a material adverse effect on OVAMED’S ability to perform
in all material respects its obligations hereunder.

Article 17.

Indemnification and Release

17.1 Indemnification by FALK. If not otherwise provided for in this Agreement,
FALK hereby agrees to indemnify and hold the other Parties harmless from and
against any and all losses, damages, liabilities, settlements, penalties, fines,
costs and expenses (including, without limitation, reasonable attorneys’ fees
and expenses) incurred by such Party(ies) (collectively, “Losses”) resulting
from any wilful or grossly negligent breach by FALK of any of FALK’s duties or
obligations, representations or warranties set forth in this Agreement. This
indemnification provision shall include any reasonable attorney’s fees incurred
by the other Parties in connection with enforcing this indemnification.

17.2 Indemnification by CORONADO. If not otherwise provided for in this
Agreement, CORONADO hereby agrees to indemnify and hold the other Parties
harmless from and against any and all Losses resulting from any wilful or
grossly negligent breach by CORONADO of any of CORONADO’s duties or obligations,
representations or warranties set forth in this Agreement. This indemnification
provision shall include any reasonable attorney’s fees incurred by the other
Parties in connection with enforcing this indemnification.

 

23



--------------------------------------------------------------------------------

17.3 Indemnification by OVAMED. If not otherwise provided for in this Agreement,
OVAMED hereby agrees to indemnify and hold the other Parties harmless from and
against any and all Losses resulting from any wilful or grossly negligent breach
by OVAMED of any of OVAMED’s duties or obligations, representations or
warranties set forth in this Agreement. This indemnification provision shall
include any reasonable attorney’s fees incurred by the other Parties in
connection with enforcing this indemnification.

17.4 Limitation of Liability. TO THE EXTENT LEGALLY POSSIBLE, NO PARTY SHALL BE
LIABLE TO ANY OTHER PARTY OR ANY OF ITS AFFILIATES FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING LOST
PROFITS, BUSINESS OR GOODWILL BUT EXCLUDING THE ROYALTY WHICH SHALL BE INCLUDED
IN A CALCULATION AWARDING ACTUAL DAMAGES TO FALK) SUFFERED OR INCURRED BY SUCH
OTHER PARTY OR ITS AFFILIATES, WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT,
WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR OTHERWISE, ARISING OUT
OF THIS AGREEMENT.

17.5 Release. Each Party hereby irrevocably and completely releases and forever
discharges each of the other Parties (and each of such other Parties’ respective
successors, assigns, affiliates, officers, employees, directors and agents) from
any and all claims, causes of action, actions, duties, damages, liabilities,
losses, and obligations of any kind and manner whatsoever, in law or equity,
whether or not asserted or not asserted and whether known or unknown, accrued or
arisen prior to the Effective Date and arising out of or related to the
disclosure and/or use, as contemplated by this Agreement or the Terms of
Agreement, or any refusal to such disclosure or refusal of such use, of the FALK
Pre-Clinical Know-how and/or the Clinical Data to, by, on behalf of or in
support of CORONADO, and/or any Regulatory Filing related to any Product planned
by CORONADO.

17.6 Indemnification Conditions. In the event that a Party is seeking
indemnification for Losses resulting from claims of Third Parties, it shall
inform the indemnifying Party of a claim of a Third Party as soon as reasonably
practicable after it receives notice of the claim, shall permit the indemnifying
Party to assume direction and control of the defense of the claim (including the
right to settle the claim solely for monetary consideration), shall cooperate as
requested (at the expense of the indemnifying Party) in the defense of the
claim, and shall not settle or compromise the claim without the express written
consent of the indemnifying Party.

17.7 Insurance. Each Party agrees to maintain reasonable insurance coverage for
general liability and product liability claims (including coverage for Clinical
Trials conducted by such Party or, if such Party is OVAMED, for which such Party
is providing Product) with respect to the Product in amounts as are reasonable
and customary for pharmaceutical companies of size and activities comparable to
those of such Party. Upon request, each Party shall furnish the other Party with
a copy of such insurance policies.

 

24



--------------------------------------------------------------------------------

Article 18.

Publicity Review

18.1 Standard. The Parties acknowledge the importance of supporting each other’s
efforts to publicly disclose results and significant Developments regarding the
Product. CORONADO shall be responsible for public disclosure for the CORONADO
Territory of results and significant Developments regarding the Product in the
Field according to CORONADO’s discretion at CORONADO’s cost. FALK shall be
responsible for public disclosure for the FALK Territory of results and
significant Developments regarding the Product in the Field according to FALK’s
discretion at FALK’s cost. However, the principles to be observed by CORONADO
and FALK in such public disclosures shall be: a copy of any proposed public
disclosure by either FALK or CORONADO describing results of a Clinical Trial for
Crohn’s disease, Clinical Data, or the filing for or receipt of Initial
Regulatory Approval shall be provided to the other Party at least (a) one week
prior to the disclosure in the event of a scientific publication or presentation
(to be reasonably expedited in the event of a meeting abstract), or (b) two
(2) Business Days prior to a general public disclosure (to be expedited in the
event a shorter period for disclosure may be required by law); as well as,
accuracy, the requirements for confidentiality under this Agreement, the
advantage a competitor of CORONADO or FALK may gain from any public statements,
and the standards and customs in the pharmaceutical industries for such
disclosures by companies comparable to CORONADO and FALK, as applicable.

18.2 Exceptions.

(a) The provisions of this Article 18 shall not apply to subsequent publications
or presentations of substantially the same subject matter that was previously
reviewed under Article 18; and

(b) CORONADO may make disclosure of this Agreement and the terms hereof in
filings with the SEC or other documents as required by SEC or securities
exchange rules, and file this Agreement as an exhibit to any such filing with
the SEC.

18.3 OVAMED’s Disclosure. OVAMED shall not disclose to any Third Party results
or Developments regarding the Product without CORONADO’s and FALK’s prior
consent, except in accordance with the terms of the OVAMED FALK License and the
OVAMED CORONADO Agreements.

Article 19.

Term

19.1 Term. This Agreement shall commence as of the Effective Date. Unless sooner
terminated by notice (provided in accordance with Article 22.5) and as expressly
provided in this Agreement, this Agreement shall continue in force and effect:

(a) with respect to the Development Collaboration until the completion of the
Development Collaboration and the grant of the Initial Regulatory Approvals;

(b) with respect to the FALK Pre-Clinical Know-How License as long as the
Pre-Clinical Know-How qualifies as Know-How;

 

25



--------------------------------------------------------------------------------

(c) with respect to the FALK Patent Rights License on a country by country basis
until the date of expiration of the last of the FALK Patent Rights or the final
abandonment of the last application for the FALK Patent Rights;

(d) with respect to the Royalty on a country by country basis until the later of
(i) the date of expiration of the last of the FALK Patent Rights in such
country; (ii) 10 years from the Launch Date in such country; or (iii) the date
on which there is a Competing Product in such country (the “Royalty Term”);

(e) with respect to licenses regarding Joint Inventions on a country by country
basis until the date of expiration of the last patent resulting from the Joint
Invention concerned or the date of the final failure of the last application for
a patent resulting from the Joint Invention concerned or, in case of unpatented
Joint Inventions, as long as the Joint Invention concerned qualifies as
Know-How;

(f) with respect to licenses regarding Pre-Clinical Data and Clinical Data as
long as the Pre-Clinical Data or Clinical Data concerned qualify as Know-How;

(g) with respect to safety information and Pharmacovigilance Data on a Party by
Party basis until the date where the Party concerned completely terminates the
Development (prior to or in the absence of any Commercialization) or
Commercialization, except to the extent required by law; and

(h) with respect to Confidential Information, subject to the terms of Article
15.

19.2 Right to Use Upon Expiration. Upon expiration of this Agreement with
respect to FALK Pre-Clinical Know-How, Pre-Clinical Data, Clinical Data,
Pharmacovigilance Data or unpatented Joint Inventions, as applicable, CORONADO
and FALK shall each thereafter be entitled to Develop, manufacture,
Commercialize and exploit in any other respect on a non-exclusive basis, either
by themselves or through their Affiliates or sublicensees, under such FALK
Pre-Clinical Know-How, Pre-Clinical Data, Clinical Data, Pharmacovigilance Data
or unpatented Joint Inventions free of any further payment or obligation to each
other, as applicable, subject, to the extent then in effect and applicable, to
each Parties’ rights and obligations under the OVAMED CORONADO Agreements and
the OVAMED FALK License, respectively.

Article 20.

Termination

20.1 Termination of the Development Collaboration.

(a) Development Termination by CORONADO. CORONADO may terminate the Development
Collaboration with FALK in the event CORONADO completely terminates its
Development prior to any Commercialization. If CORONADO terminates the
Development Collaboration with FALK in accordance with this paragraph, effective
on the termination date the rights and obligations of CORONADO and FALK provided
for in this Agreement with respect to further Development under the Development
Collaboration shall cease. However, notwithstanding the foregoing, the licenses
granted to FALK and/or OVAMED by CORONADO with respect to Pre-Clinical Data,
Clinical Data, Pharmacovigilance Data and Inventions shall remain in effect.
Furthermore, the licenses granted to CORONADO by FALK with respect

 

26



--------------------------------------------------------------------------------

to FALK Pre-Clinical Know-How, FALK Patent Rights, Pre-Clinical Data, Clinical
Data, Pharmacovigilance Data, and Inventions shall cease and CORONADO shall
cease to use the FALK Pre-Clinical Know-How, Pre-Clinical Data, Clinical Data,
Pharmacovigilance Data, or Inventions licensed to it by FALK, and shall cease to
Develop, use, have made by OVAMED, Commercialize and sell Product, in each case
except as required by law or to the extent required for an orderly transition.
Without further request, CORONADO shall promptly send or return all documents,
copies of documents and electronically memorised data referencing the FALK
Pre-Clinical Know-How, Pre-Clinical Data, Clinical Data, Pharmacovigilance Data,
and Inventions licensed to it by FALK, and FALK’s Confidential Information. As
far as it is not possible to return electronically processed information,
CORONADO is obliged to use commercially reasonable efforts to delete or erase it
immediately. In any case CORONADO is not allowed to retain any of the FALK
Pre-Clinical Know-How, Pre-Clinical Data, Clinical Data, Pharmacovigilance Data,
or Inventions licensed to it by FALK, and any of FALK’s Confidential Information
in any form. Exempted from this obligation is the retaining of documents which
have to be kept according to the applicable law.

(b) Development Termination by FALK. FALK may terminate the Development
Collaboration with CORONADO in the event FALK completely terminates its
Development prior to any Commercialization. If FALK terminates the Development
Collaboration with CORONADO in accordance with this paragraph, effective on the
termination date the rights and obligations of CORONADO and FALK provided for in
this Agreement with respect to further Development under the Development
Collaboration shall cease. Notwithstanding the foregoing, the licenses granted
to CORONADO by FALK with respect to FALK Pre-Clinical Know-How, FALK Patent
Rights, Pre-Clinical Data, Clinical Data, Pharmacovigilance Data, and
Inventions, including FALK’s right to the Royalty and FALK’s rights connected to
such Royalty, shall remain in effect. However, the licenses granted to FALK by
CORONADO with respect to Pre-Clinical Data, Clinical Data, Pharmacovigilance
Data and Inventions shall cease and FALK shall cease to use the FALK
Pre-Clinical Know-How, Pre-Clinical Data, Clinical Data, Pharmacovigilance Data,
or Inventions licensed to it by CORONADO, and shall cease to Develop, use, have
made by OVAMED, Commercialize and sell Product, in each case except except as
required by law or to the extent required for an orderly transition. Without
further request, FALK shall promptly send or return to CORONADO all documents,
copies of documents and electronically memorised data referencing Pre-Clinical
Data, Clinical Data, Pharmacovigilance Data, and Inventions licensed to it by
CORONADO, and CORONADO’s Confidential Information. As far as it is not possible
to return electronically processed information, FALK is obliged to use
commercially reasonable efforts to delete or erase it immediately. In any case
FALK is not allowed to retain any of the Pre-Clinical Data, Clinical Data,
Pharmacovigilance Data, or Inventions licensed to it by CORONADO, and any of
CORONADO’s Confidential Information in any form. Exempted from this obligation
is the retaining of documents which have to be kept according to the applicable
law.

20.2 Termination for Non-Payment or Other Material Breach.

(a) Termination for Non-Payment. If CORONADO or FALK (the “Breaching Party”)
fails to make any of the payments required under this Agreement within [*******]
days after such payment becomes payable and such failure is not remedied within
[*******] days after the Breaching Party’s receipt of written notice from the
other Party (the “Non-Breaching

 

27



--------------------------------------------------------------------------------

Party”) of such breach, then the Non-Breaching Party shall have the right,
without prejudice to any other rights to compensation for damages or any other
remedies available to it under this Agreement or at law or in equity, to
terminate this Agreement; provided, however, that the Non-Breaching Party shall
not be entitled to terminate the Agreement for the Breaching Party’s failure to
make any payments following the first instance of such failure to make payments
and to timely remedy the failure (provided that the Breaching Party has made the
required payments within a reasonable time after the end of the [*******] day
cure period), or if (i) CORONADO and FALK have a bona fide disagreement as to
any event that would trigger such payment or the amount of such payment to be
made to the Non-Breaching Party, and (ii) the Breaching Party has paid the
Non-Breaching Party any undisputed amounts.

(b) Termination for Material Breach (Other Than Non-Payment). In the event there
shall have occurred a material adverse breach of this Agreement or a material
adverse default in the observance or performance of any provision of this
Agreement (other than for non-payment of non-disputed monies due) by a Party
(the “Defaulting Party”), the Party claiming the same (the “Non Defaulting
Party”) shall promptly provide detailed notice thereof to the Defaulting Party.
The Defaulting Party shall have [*******] days from the date of receipt of such
notice to cure the material adverse breach or material adverse default detailed
in such notice and, if the same is timely cured within such [*******] day period
the provisions of this Agreement shall remain in full force and effect. In the
event that the material adverse breach or material adverse default detailed in
such notice (other than on account of nonpayment of monies owed) cannot with due
diligence be cured within such [*******] day period and the Defaulting Party
promptly notifies the Non Defaulting Party of the period (not exceeding
[*******] days) in which it anticipates that it can be cured, the time to cure
such material adverse breach or material adverse default shall be extended for
such period (up to a maximum of [*******] days) as may be necessary to cure the
same with all due diligence. Without prejudice to any other remedies available
to it under this Agreement or at law or in equity, this Agreement may be
terminated forthwith by service of notice in writing by the Non Defaulting Party
in the event that the Defaulting Party shall fail to cure such material adverse
breach or material adverse default within such initial or extended period.

20.3 Effect of Termination for Non-Payment or Other Material Breach.

(a) Termination by CORONADO for Non-Payment or Material Breach of FALK. If
CORONADO terminates this Agreement for non-payment or material breach by FALK in
accordance with Article 20.2(a) or 20.2(b), the licenses granted to CORONADO by
FALK with respect to FALK Pre-Clinical Know-How, FALK Patent Rights,
Pre-Clinical Data, Clinical Data, Pharmacovigilance Data, and Inventions, shall
remain in effect. However, effective on the termination date, (i) the licenses
granted to FALK and/or OVAMED by CORONADO with respect to Pre-Clinical Data,
Clinical Data, and Inventions shall cease, and FALK and OVAMED shall cease to
use Pre-Clinical Data, Clinical Data, or Inventions licensed to it by CORONADO
except as required by law or to the extent required for an orderly transition,
and (ii) in the event such termination results from a FALK breach of its
compensation obligations under Article 9.4, FALK’s right to a Royalty on Net
Sales of Product in the Field and FALK’s rights connected to such Royalty shall
terminate. Without further request, FALK and OVAMED shall promptly send or
return all documents, copies of documents and electronically memorised data
referencing the Pre-Clinical Data, Clinical Data, or Inventions licensed to it
by

 

28



--------------------------------------------------------------------------------

CORONADO, and CORONADO’s Confidential Information. As far as it is not possible
to return electronically processed information, FALK and OVAMED are obliged to
use commercially reasonable efforts delete or erase it immediately. In any case
FALK and OVAMED are not allowed to retain any of the Pre-Clinical Data, Clinical
Data, or Inventions licensed to it by CORONADO, and any of CORONADO’s
Confidential Information in any form. Exempted from this obligation is the
retaining of documents which have to be kept according to the applicable law.

(b) Termination by FALK for Non-Payment or Material Breach of CORONADO. If FALK
effectively terminates this Agreement for non-payment or material breach by
CORONADO in accordance with Article 20.2(a) or 20.2(b), the licenses granted to
FALK and/or OVAMED by CORONADO with respect to Pre-Clinical Data, Clinical Data,
Pharmacovigilance Data and Inventions shall remain in effect. However, effective
on the termination date, the licenses granted to CORONADO by FALK with respect
to FALK Pre-Clinical Know-How, FALK Patent Rights, Pre-Clinical Data, Clinical
Data, and Inventions shall cease and CORONADO shall cease to use the FALK
Pre-Clinical Know-How, Pre-Clinical Data, Clinical Data, or Inventions licensed
to it by FALK, and shall cease to Develop, use, have made by OVAMED,
Commercialize and sell Product under the FALK Patent Rights, except as required
by law or to the extent required for an orderly transition. Without further
request, CORONADO shall promptly send or return all documents, copies of
documents and electronically memorised data referencing the FALK Pre-Clinical
Know-How, Pre-Clinical Data, Clinical Data, or Inventions licensed to it by
FALK, and FALK’s Confidential Information. As far as it is not possible to
return electronically processed information, CORONADO is obliged to use
commercially reasonable efforts to delete or erase it immediately. In any case
CORONADO is not allowed to retain any of the FALK Pre-Clinical Know-How,
Pre-Clinical Data, Clinical Data, or Inventions licensed to it by FALK, and any
of FALK’s Confidential Information in any form. Exempted from this obligation is
the retaining of documents which have to be kept according to the applicable
law.

20.4 Bankruptcy.

(a) Termination for Bankruptcy of FALK. CORONADO may, in addition to any other
rights or remedies available to it by law or in equity or according to this
Agreement, terminate this Agreement, in whole or in part as CORONADO may
determine, by written notice to the other Parties in the event FALK shall have
become bankrupt, or shall have made an assignment for the benefit of its
creditors or there shall have been appointed a trustee or receiver of FALK or
for all or a substantial part of its property or any case or proceeding shall
have been commenced or other action taken by or against FALK in bankruptcy or
seeking reorganization, liquidation, dissolution, winding-up, arrangement,
composition or readjustment of its debts or any other relief under any
bankruptcy, insolvency, reorganization or other similar act or law of any
jurisdiction now or hereafter in effect and any such event shall have continued
for [*******] days undismissed, unbonded and undischarged. However, the licenses
granted to CORONADO by FALK with respect to FALK Pre-Clinical Know-How, FALK
Patent Rights, Pre-Clinical Data, Clinical Data, and Inventions, including
FALK’s right to the Royalty and FALK’s rights connected to such Royalty, shall
remain in effect.

(b) Termination for Bankruptcy of CORONADO. FALK may, in addition to any other
rights or remedies available to it by law or in equity or according to this
Agreement, terminate

 

29



--------------------------------------------------------------------------------

this Agreement, in whole or in part as FALK may determine, by written notice to
the other Parties in the event CORONADO shall have become bankrupt, or shall
have made an assignment for the benefit of its creditors or there shall have
been appointed a trustee or receiver of CORONADO or for all or a substantial
part of its property or any case or proceeding shall have been commenced or
other action taken by or against CORONADO in bankruptcy or seeking
reorganization, liquidation, dissolution, winding-up, arrangement, composition
or readjustment of its debts or any other relief under any bankruptcy,
insolvency, reorganization or other similar act or law of any jurisdiction now
or hereafter in effect and any such event shall have continued for [*******]
days undismissed, unbonded and undischarged. However, the licenses granted to
FALK and/or OVAMED by CORONADO with respect to Pre-Clinical Data, Clinical Data,
and Inventions shall remain in effect.

Article 21.

General Effects of Expiration or Termination.

21.1 Surviving Rights and Obligations. Except as specifically provided herein,
upon termination or expiration of this Agreement, obligations and rights of a
Party that expressly or by nature shall survive any termination or expiration of
this Agreement will survive any termination or expiration of this Agreement.

21.2 Accrued Rights. Except as specifically provided in this Agreement,
termination or expiration of the Agreement for any reason shall be without
prejudice to any rights which shall have accrued to the benefit of either Party
prior to such termination or expiration, including payments due prior to
termination or expiration of the Agreement or damages arising from any breach
hereunder.

Article 22.

Miscellaneous

22.1 Assignment. This Agreement and the rights, obligations and interests
related to Inventions or Joint Inventions may not be assigned by any Party
without the consent of the other Parties, which consent will not be unreasonably
withheld, except that each Party may, without such consent, assign this
Agreement and the rights, obligations and interests related to Inventions or
Joint Inventions of such Party, (a) in whole or in part, to any of its
Affiliates (provided, however, that any assignment in part to an Affiliate shall
be subject to the foregoing consent requirement with respect to any further
assignment by such Affiliate to a Third Party), or (b) in its entirety, to any
purchaser of all or substantially all of its assets in the line of business to
which this Agreement pertains, or of all of its capital stock, or to any
successor corporation resulting from any merger or consolidation of such Party
with or into such corporation (each, a “Successor”) where such Affiliate or
other Successor to a Party could reasonably be expected to satisfy that Party’s
obligations hereunder; provided, however, that in the case of an assignment the
assigning Party shall remain fully responsible for all of its obligations
hereunder and shall provide notice to the other Parties of such assignment. This
Agreement shall be binding upon and inure to the benefit of the Successors and
permitted assigns of the Parties. Any attempt to assign any portion of this
Agreement in violation of this paragraph shall be void. Subject to the
foregoing, any references to CORONADO, OVAMED and FALK hereunder shall be deemed
to include the Successors and permitted assigns thereof.

 

30



--------------------------------------------------------------------------------

22.2 Legal Compliance. Each Party shall comply in all material respects with all
laws, rules and regulations applicable to the conduct of its business pursuant
to this Agreement.

22.3 Force Majeure. Neither Party shall lose any rights hereunder or be liable
to the other Party for damages or losses on account of failure of performance by
the defaulting Party if the failure is occasioned by government action, war,
terrorism, fire, explosion, flood, strike, lockout, embargo, act of God, or any
other cause beyond the control and without the fault or negligence of the
defaulting Party, provided that the Party claiming force majeure has exerted all
reasonable efforts to avoid or remedy such force majeure; provided, however,
that in no event shall a Party be required to settle any labor dispute or
disturbance. Such excuse shall continue as long as the condition preventing the
performance continues. Upon cessation of such condition, the affected Party
shall promptly resume performance hereunder. Each Party agrees to give the other
Party prompt written notice of the occurrence of any such condition, the nature
thereof, and the extent to which the affected Party will be unable to perform
its obligations hereunder. Each Party further agrees to use all reasonable
efforts to correct the condition as quickly as possible and to give the other
Party prompt written notice when it is again fully able to perform its
obligations.

22.4 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be reasonably
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

31



--------------------------------------------------------------------------------

22.5 Notices. All notices hereunder shall be in writing (including telecopy) and
shall be deemed given if delivered personally or by registered or certified mail
(return receipt requested), postage prepaid, or sent by express courier service
with tracking service, to the Parties at the following addresses (or at such
other address for a Party as shall be specified by like notice; provided, that
notices of a change of address shall be effective only upon receipt thereof), in
case of a telecopy/fax at the following number (or at such other number for a
Party as shall be specified by like notice):

 

If to CORONADO to:    CORONADO BIOSCIENCES, INC.    15 New England Executive
Park    Burlington, MA 01803    USA    Attention:   Bobby W. Sandage, Jr.,
Ph.D.,      President and CEO    Telecopy/Fax:   +[*******] If to OVAMED to:   
OVAMED GMBH    Kiebitzhörn 31    22885 Barsbüttel    Germany    Attention:   Mr.
Alexander Beese and Mr. Detlev Goj,      Managing Directors    Telecopy/Fax:  
+[*******] If to FALK to:    DR. FALK PHARMA GMBH    Leinenweberstraße 5   
Postfach 6529    79041 Freiburg    Germany    Attention:   Mrs. Ursula Falk,
Managing Director    Telecopy/Fax:   + [*******]

22.6 Waiver. Except as specifically provided for herein, the waiver from time to
time by either of the Parties of any of their rights or their failure to
exercise any remedy shall not operate or be construed as a continuing waiver of
same or of any other of such Party’s rights or remedies provided in this
Agreement.

22.7 Severability. If any term, covenant or condition of this Agreement or the
application thereof to any Party or circumstance shall, to any extent, be held
to be invalid or unenforceable including but not limited to competition laws,
then (a) the remainder of this Agreement, or the application of such term,
covenant or condition to Parties or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby and each
term, covenant or condition of this Agreement shall be valid and be enforced to
the fullest extent permitted by law; and (b) the Parties hereto covenant and
agree to renegotiate any such term, covenant or application thereof in good
faith in order to provide a reasonably acceptable alternative to the term,
covenant or condition of this Agreement or the application thereof that is
invalid or unenforceable, it being the intent of the Parties that the basic
purposes of this Agreement are to be effectuated.

22.8 Governing Law. This Agreement shall as far as legally possible be governed
by and construed in accordance with the laws of Germany, without regard to
principles of conflicts of law; provided, however, that The United Nations
Convention on Contracts for the International Sale of Goods shall not apply in
any action, suit or proceeding arising out of or relating to this Agreement.

 

32



--------------------------------------------------------------------------------

22.9 Dispute Resolution and Jurisdiction.

(a) The Parties recognize that disputes, controversies or claims arising out of
or relating to this Agreement (each a “Dispute”) may from time to time occur
during the Term. It is the objective of the Parties to establish procedures to
facilitate the resolution of Disputes in an expedient manner by mutual
cooperation and without resort to litigation. To accomplish this objective, the
Parties agree to follow the procedures set forth in this Article 22.9 if and
when a Dispute occurs. Disputes shall be first referred to the Steering
Committee. If the Steering Committee is unable to resolve such Dispute within
[*******] days of being requested by a Party to resolve the Dispute, the matter
shall be presented to the Chief Executive Officers (“CEOs”) of the concerned
Parties for resolution. In the event that the CEOs cannot resolve the Dispute
within [*******] days after it has been presented to them, the provisions of
Article 22.9(b) shall be applicable.

(b) Subject to the foregoing provisions of Article 22.9(a), the Parties agree to
the exclusive jurisdiction and venue of any court located in Frankfurt am Main,
Germany, for purposes of any action arising out of or relating to this Agreement
and agree that service of process in any such action may be made in the manner
provided for in this Agreement for the delivery of notices.

22.10 Ambiguities. Ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

22.11 Headings; References. All headings are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement. Any
reference in this Agreement to an Article or Exhibit shall, unless otherwise
specifically provided, be to an Article or Exhibit of this Agreement.

22.12 Counterparts. This Agreement may be executed in three (3) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures to this
Agreement transmitted by fax, by email in “portable document format” (“pdf”) or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of this Agreement shall have the same effect as physical
delivery of the paper document bearing an original signature.

22.13 Entire Agreement and other Agreements. This Agreement, including all
Exhibits attached hereto, which are hereby incorporated herein by reference,
sets forth all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties hereto with respect to the
subject matter hereof and all prior or contemporaneous understandings or
agreements, whether written or oral, between the Parties with respect to such
subject matter, including but not limited to the Mutual Non-Disclosure Agreement
and Terms of Agreement, are hereby superseded in their entirety from and after
the Effective Date. However, the OVAMED FALK License and the OVAMED CORONADO
Agreements and all other agreements entered into between only two of the Parties
of this Agreement or between Parties of this Agreement and Third Parties shall
remain unaffected and, except as specifically set forth herein, no term of this
Agreement shall alter any term of such other agreements.

 

33



--------------------------------------------------------------------------------

22.14 Modifications. This Agreement may not be amended except by a separate
written instrument specifically referencing this Agreement which is executed by
all Parties. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties hereto unless reduced to writing and
signed by the respective authorized officers of the Parties.

22.15 No Third Party Beneficiary. Except as expressly provided herein, this
Agreement shall not confer any rights or remedies upon any Third Party other
than the Parties and their respective successors and permitted assigns.

22.16 Independent Contractors. It is expressly agreed that except as
specifically set forth herein, the Parties shall be independent contractors and
that the relationship among the Parties shall not constitute a partnership,
joint venture or agency. Neither Party shall have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on another Party, without the prior consent of such other
Party.

[This space is intentionally left blank.]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the date and year first above written.

 

CORONADO BIOSCIENCES, INC. By:  

/s/ Bobby W. Sandage, Jr.

Name:  

Bobby W. Sandage, Jr.

Title:  

President & CEO

 

OVAMED GMBH       By:  

/s/ Alexander Beese

    By:  

/s/ Detlev Goj

Name:  

Alexander Beese

    Name:  

Detlev Goj

Title:  

Managing Director

    Title:  

Managing Director

 

DR. FALK PHARMA GMBH By:  

/s/ Ursula Falk

Name:  

Ursula Falk

Title:  

Managing Director



--------------------------------------------------------------------------------

Exhibit 1

to the Collaboration Agreement between Coronado, Ovamed and Falk

- FALK Territory -

Austria

Belarus

Belgium

Czech Republic

Denmark

Estonia

Finland

France

Greece

Hungary

Iceland

Ireland

Italy

Latvia

Lithuania

Luxembourg

Republic of Macedonia

Netherlands

Norway

Poland

Portugal

Romania

Russia

Slovak Republic

Slovenia

Spain

Sweden

Switzerland



--------------------------------------------------------------------------------

Turkey

Ukraine

United Kingdom

+ Germany and FALK’s right of first refusal in the Territory II as defined in
Art. 19 of the OVAMED FALK License, with the exception of the CORONADO
Territory.

End of Exhibit 1



--------------------------------------------------------------------------------

Exhibit 2

to the Collaboration Agreement between Coronado, Ovamed and Falk

- CORONADO Territory -

North America

South America

Japan

End of Exhibit 2



--------------------------------------------------------------------------------

Exhibit 3

to the Collaboration Agreement between Coronado, Ovamed and Falk

- Initial Steering Committee Members -

Steering Committee Members of CORONADO

(1) [*******]

(2) [*******]

(3) [*******]

Steering Committee Members of OVAMED

(1) [*******]

(2) [*******]

(3) [*******]

Steering Committee Members of FALK

(1) [*******]

(2) [*******]

(3) [*******]

End of Exhibit 3